STOKER, Judge.
For the reasons contained in Myrtle Faye Royle v. Casualty Reciprocal Exchange, 419 So.2d 547, docket number 82-129, in which we render a separate decision this date, the judgments of the trial court are reversed and the case is remanded for further proceedings consistent with our views expressed in the opinion in the Myrtle Faye Royle case cited above.
The costs of this appeal are assessed in equal portions to movers Myrtle Faye Royle, Terrance Keith Royle and Toyota Motor Sales Limited.
REVERSED AND REMANDED.